Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  change “flow path” to “impeller bypass flow path” to provide consistency and antecedent basis. See claims 14, 15, and 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites that the turbomachine is designed to generate a negative pressure. It is not clear what design generates a negative pressure and what structure a prior art should have in order to read on the claim limitations, hence the metes and bounds of the claim are indefinite.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, claim 20 fails to further limit the subject matter of the claim upon which it depends because claim 1 already recites an air compressor.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10, 12, 14, 17, and 19-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kupferberg (US 2006/0034681).
With regard to claim 1, Kupferberg discloses a turbomachine, comprising: a compressor including an impeller (10) having a plurality of blades (Fig. 3, 4), the impeller rotatably supported by a frame (30); and a collector (4, Fig. 1, 4) coupled to the frame and fluidly coupled to the impeller to collect air discharged by the impeller (Fig. 1, 4); wherein the collector is supported (through 38 and 40, see Fig. 1, 4) by the frame independently of the compressor (Fig. 1, 4).

With regard to claim 2, Kupferberg further discloses that the collector is attached to the frame at a plurality of discrete attachment points (Fig. 1, 4).

With regard to claim 3, Kupferberg further discloses that the collector is coupled to the frame by at least one mounting bracket located at one of the discrete attachment points (Fig. 1, 4).

With regard to claim 5, Kupferberg further discloses that the collector is coupled to and suspended from the frame (Fig. 1, 4).

With regard to claim 6, Kupferberg further discloses that the frame includes at least two cross members, wherein the collector is suspended from at least one of the at least two cross members (Fig. 1, 4, note that cross member is a very broad term encompassing almost all bars).

With regard to claim 7, Kupferberg further discloses that at least one outer wall of the collector is adjacent, facing, and spaced from, the frame (Fig. 1, 4).

With regard to claim 8, Kupferberg further discloses that the impeller extends through the collector, the plurality of impeller blades located within the collector (Fig. 3, 4).

With regard to claim 10, Kupferberg further discloses that the collector is not structurally supported by the compressor (Fig. 1, 4, [0030]).

With regard to claim 12, Kupferberg further discloses that the impeller extends through the collector and is offset from a centerline of the collector (Fig. 1, 4).

With regard to claim 14, Kupferberg further discloses that the collector includes at least one impeller bypass flow path for the direct transfer of air between ambient and a location in the collector downstream of the impeller blades (the bypass flow path is the leakage through the opening to the collector. Note that applicant’s bypass flow path is also a tiny leakage gap. See Fig. 8 of applicant in which the main flow is shown as an open area by arrow “A” while the bypass flow “B” is between 802 and 402 and the specification discloses that their interface 804 is a close fit, as it discloses “annular inlet 402 of collector 102 is configured and dimensioned to closely fit around an outer surface 802 of shroud 610 b forming an interface 804 between the collector and impeller 202”. Hence, the bypass flow is actually leakage of flow through the fit contact at the interface 804. Kupferberg also discloses that “wall portion 14 is removably mounted to the casing 4” which is “releasably secured to the casing 4 by fasteners such as screws, bolts or the like” (see [0024], also compare Fig. 1/4 with Fig. 2). Hence air would easily pass from the interface between 14 and 4 since they are not connected in a sealed manner, such as welding. Note that, as clearly visible from Fig. 3 and 4, the opening is larger than the impeller, since the impeller enters into the collector through the opening, hence air would enter the collector downstream of the impeller).

With regard to claim 17, Kupferberg further discloses that the turbomachine is designed to generate a negative pressure to thereby draw ambient air into the collector through the at least one impeller bypass flow path (Fig. 1, 4).

With regard to claim 19, Kupferberg further discloses that the collector has an asymmetric shape, and the impeller is offset from a centerline of the collector (Fig. 1, 4).

With regard to claim 20, Kupferberg further discloses that the turbomachine is an air compressor (Fig. 1, 4. Note that both machines of Kupferberg and applicant show an open discharge but once the discharge is closed, the air will be compressed).

With regard to claim 21, Kupferberg discloses a turbomachine, comprising: a compressor including an impeller (10) having a plurality of blades, the impeller rotatably supported by a frame (30); and a collector (4) coupled to the frame and operably coupled to the impeller to collect air discharged by the impeller; wherein the turbomachine includes at least one impeller bypass flow path for the direct transfer of air between ambient and a location within the collector downstream of the impeller blades (the bypass flow path is the leakage through the opening to the collector. Note that applicant’s bypass flow path is also a tiny leakage gap. See Fig. 8 of applicant in which the main flow is shown as an open area by arrow “A” while the bypass flow “B” is between 802 and 402 and the specification discloses that their interface 804 is a close fit, as it discloses “annular inlet 402 of collector 102 is configured and dimensioned to closely fit around an outer surface 802 of shroud 610 b forming an interface 804 

With regard to claim 22, Kupferberg further discloses that the collector is supported (through 38 and 40, see Fig. 1, 4) by the frame independently of the compressor (Fig. 1, 4).

With regard to claim 23, Kupferberg discloses a method of manufacturing a turbomachine including a collector (4), a frame (30), and a compressor having an impeller (10), the impeller having a plurality of impeller blades, the method comprising: providing mechanical and thermal attenuation between the collector, compressor, and frame by independently supporting (through 38 and 40, see Fig. 1, 4) the collector and compressor by the frame, to minimize, during operation, the transfer of mechanical and thermal energy between the collector and compressor (Fig. 1, 4).

With regard to claim 24, Kupferberg further discloses incorporating at least one impeller bypass flow path for the direct transfer of air between ambient and a location in the collector downstream of the impeller blades (the bypass flow path is the leakage through the opening to the collector. Note that applicant’s bypass flow path is also a tiny leakage gap. See Fig. 8 of applicant in which the main flow is shown as an open area by arrow “A” while the bypass flow “B” is between 802 and 402 and the specification discloses that their interface 804 is a close fit, as it discloses “annular inlet 402 of collector 102 is configured and dimensioned to closely fit around an outer surface 802 of shroud 610 b forming an interface 804 between the collector and impeller 202”. Hence, the bypass flow is actually leakage of flow through the fit contact at the interface 804. Kupferberg also discloses that “wall portion 14 is removably mounted to the casing 4” which is “releasably secured to the casing 4 by fasteners such as screws, bolts or the like” (see [0024], also compare Fig. 1/4 with Fig. 2). Hence air would easily pass from the interface between 14 and 4 since they are not connected in a sealed manner, such as welding. Note that, as clearly visible from Fig. 3 and 4, the opening is larger than the impeller, since the impeller enters into the collector through the opening, hence air would enter the collector downstream of the impeller).
--------------------------------------------------------------------------------------------------------------------
Claims 1-3, 5-8, 10, 12, 14, 17, and 19-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lawrence (US 9,816,717).
With regard to claim 1, Lawrence discloses a turbomachine, comprising: a compressor including an impeller (140) having a plurality of blades, the impeller rotatably supported by a frame (120); and a collector (170) coupled to the frame and 

With regard to claim 2, Lawrence further discloses that the collector is attached to the frame at a plurality of discrete attachment points (Fig. 2, 3, 5, 12, 13, 17-19).

With regard to claim 3, Lawrence further discloses that the collector is coupled to the frame by at least one mounting bracket located at one of the discrete attachment points (Fig. 2, 3, 5, 12, 13, 17-19)

With regard to claim 5, Lawrence further discloses that the collector is coupled to and suspended from the frame (Fig. 2, 3, 5, 12, 13, 17-19).

With regard to claim 6, Lawrence further discloses that the frame includes at least two cross members, wherein the collector is suspended from at least one of the at least two cross members (Fig. 2, 3, 5, 12, 13, 17-19, note that cross member is a very broad term encompassing almost all bars).

With regard to claim 7, Lawrence further discloses that at least one outer wall of the collector is adjacent, facing, and spaced from, the frame (Fig. 2, 3, 5, 12, 13, 17-19).

With regard to claim 8, Lawrence further discloses that the impeller extends through the collector, the plurality of impeller blades located within the collector (Fig. 2, 3, 5, 12, 13, 17-19).

With regard to claim 10, Lawrence further discloses that the collector is not structurally supported by the compressor (Fig. 2, 3, 5, 12, 13, 17-19).

With regard to claim 12, Lawrence further discloses that the impeller extends through the collector and is offset from a centerline of the collector (Fig. 2, 3, 5, 12, 13, 17-19).

With regard to claim 14, Lawrence further discloses that the collector includes at least one impeller bypass flow path for the direct transfer of air between ambient and a location in the collector downstream of the impeller blades (the bypass flow path is the leakage through the opening to the collector. Note that applicant’s bypass flow path is also a tiny leakage gap. See Fig. 8 of applicant in which the main flow is shown as an open area by arrow “A” while the bypass flow “B” is between 802 and 402 and the specification discloses that their interface 804 is a close fit, as it discloses “annular inlet 402 of collector 102 is configured and dimensioned to closely fit around an outer surface 802 of shroud 610 b forming an interface 804 between the collector and impeller 202”. Hence, the bypass flow is actually leakage of flow through the fit contact at the interface 804. Lawrence also discloses that air passes through 260, and also enters through other non-sealed joins, see Fig. 2, 3, 5, 12, 13, 17-19).

With regard to claim 17, Lawrence further discloses that the turbomachine is designed to generate a negative pressure to thereby draw ambient air into the collector through the at least one impeller bypass flow path (Fig. 2, 3, 5, 12, 13, 17-19).

With regard to claim 19, Lawrence further discloses that the collector has an asymmetric shape, and the impeller is offset from a centerline of the collector (Fig. 2, 3, 5, 12, 13, 17-19).

With regard to claim 20, Lawrence further discloses that the turbomachine is an air compressor (Fig. 2, 3, 5, 12, 13, 17-19. Note that both machines of Lawrence and applicant show an open discharge but once the discharge is closed, the air will be compressed).

With regard to claim 21, Lawrence discloses a turbomachine, comprising: a compressor including an impeller (140) having a plurality of blades, the impeller rotatably supported by a frame (120); and a collector (170) coupled to the frame and operably coupled to the impeller to collect air discharged by the impeller; wherein the turbomachine includes at least one impeller bypass flow path for the direct transfer of air between ambient and a location within the collector downstream of the impeller blades (the bypass flow path is the leakage through the opening to the collector. Note that applicant’s bypass flow path is also a tiny leakage gap. See Fig. 8 of applicant in which the main flow is shown as an open area by arrow “A” while the bypass flow “B” is 

With regard to claim 22, Lawrence further discloses that the collector is supported by the frame independently of the compressor (Fig. 2, 3, 5, 12, 13, 17-19).

With regard to claim 23, Lawrence discloses a method of manufacturing a turbomachine including a collector (170), a frame (120), and a compressor having an impeller (140), the impeller having a plurality of impeller blades, the method comprising: providing mechanical and thermal attenuation between the collector, compressor, and frame by independently supporting the collector and compressor by the frame, to minimize, during operation, the transfer of mechanical and thermal energy between the collector and compressor (Fig. 2, 3, 5, 12, 13, 17-19).

With regard to claim 24, Lawrence further discloses incorporating at least one impeller bypass flow path for the direct transfer of air between ambient and a location in the collector downstream of the impeller blades (the bypass flow path is the leakage through the opening to the collector. Note that applicant’s bypass flow path is also a tiny .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kupferberg (US 2006/0034681) in view of piper (US 3,926,537).
With regard to claim 4:
Kupferberg discloses the turbomachine of claim 3, as set forth above.
Kupferberg does not appear to explicitly disclose that the at least one mounting bracket includes a vibration-damping resilient material.
However, Piper, which is in the same field of endeavor, teaches a fluid flow machine and further teaches providing resilient material (80, 78) in the fluid flow machine and it’s housing in order to isolate vibration and noise transmission (Fig. 2-6, Abstract, Col. 5; lines 6-10, lines 46-48, lines 56-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add a vibration-damping resilient material to the mounting bracket in order to isolate vibration and noise transmission.

Claims 9, 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kupferberg (US 2006/0034681) in view of Japikse et al. (US 2013/0022449), referred to hereafter as Japikse.
With regard to claim 9:
Kupferberg discloses the turbomachine of claim 8, as set forth above, and further discloses that the collector includes annular inlets.
Kupferberg does not appear to explicitly disclose that the compressor further includes shrouds moveably disposed in the annular inlets.
However, Japikse, which is in the same field of endeavor, teaches a fluid flow machine and further teaches shrouds moveably disposed in the annular inlets for adjusting flow rate to the impeller ([0022], [0041], [0047], Fig. 1, 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add shrouds moveably disposed in the annular inlets to Kupferberg in order to be able to adjust flow rate to the impeller.

With regard to claim 11:
Kupferberg discloses the turbomachine of claim 1, as set forth above, and further discloses that the frame includes a base and two opposed vertical supports (36 and 18) extending from the base (Fig. 2), the impeller including a shaft rotatably coupled to the vertical supports (Fig. 1, 4, they are coupled directly and indirectly), wherein the collector surrounds the impeller blades.
Kupferberg does not appear to explicitly disclose that the collector is located between the two opposed vertical supports.
However, Japikse, which is in the same field of endeavor, teaches a fluid flow machine and further teaches that the turbomachine is generally symmetrical about a plane that bisects impeller ([0023]), the impeller including a shaft rotatably coupled on both sides to vertical supports (see radial supports 224 connected to the frame in Fig. 2, see also [0031]), wherein the collector is located between the two opposed vertical supports and surrounds the impeller blades.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to duplicate the vertical supports on the other side of the collector to support the shaft on its both ends in order to provide more support and stability to the shaft because a rotating shaft supported on both ends has more stability and less wobbling than a shaft supported on only one end, and since Kupferberg already has vertical supports on one end and Japikse teaches supporting the shaft on both ends, and the two arts and the invention are in the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do the above modification and realize the above-mentioned benefit.

With regard to claim 15:
Kupferberg discloses the turbomachine of claim 14, as set forth above.
Kupferberg does not appear to explicitly disclose an impeller shroud.
However, Japikse, which is in the same field of endeavor, teaches a fluid flow machine and further teaches shrouds moveably disposed in the annular inlets for adjusting flow rate to the impeller ([0022], [0041], [0047], Fig. 1, 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add shrouds moveably disposed in the annular inlets to Kupferberg in order to be able to adjust flow rate to the impeller. After the above combination, the at least one impeller bypass flow path will be located at the interface between the collector and the impeller shroud because the impeller shroud will be added at the opening of the collector (Japikse, Fig. 1, 8-11) which is where the bypass flow of Kupferberg is.

With regard to claim 16:
Kupferberg discloses the turbomachine of claim 14, as set forth above, and further discloses that the collector includes an annular inlet (Fig. 4).
Kupferberg does not appear to explicitly disclose at least one shroud disposed adjacent the blades and located in the annular inlet.
However, Japikse, which is in the same field of endeavor, teaches a fluid flow machine and further teaches shrouds moveably disposed adjacent the blades and located in the annular inlet for adjusting flow rate to the impeller ([0022], [0041], [0047], Fig. 1, 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add shrouds moveably disposed adjacent the blades and located in the annular inlet to Kupferberg in 

With regard to claim 18:
Kupferberg discloses the turbomachine of claim 1, as set forth above.
Kupferberg does not appear to explicitly disclose that the turbomachine is an air dynamometer.
However, Japikse, which is in the same field of endeavor, teaches a fluid flow machine and further teaches that the fluid flow machine can have different uses and as an example teaches that the turbomachine can be used in a dynamometer (Abstract). Furthermore, Japikse teaches that “as will be appreciated, a dynamometer capable of using air as the working fluid is especially desirable for field-testing in that the supply, storage, and use issues (e.g., freezing) of alternative fluids are eliminated. A fluid is anything that flows” ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the fluid flow machine of Kupferberg as a dynamometer because Kupferberg flows air and using air as the working fluid in a dynamometer is especially desirable.
--------------------------------------------------------------------------------------------------------------------
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kupferberg (US 2006/0034681) in view of Etter et al. (US 2010/0183461), referred to hereafter as Etter.
With regard to claim 13:
Kupferberg discloses the turbomachine of claim 1, as set forth above.
Kupferberg does not appear to explicitly disclose that the collector and frame are constructed from different materials.
However, Etter, which is in the same field of endeavor, teaches fluid flow machine and further teaches that its components may be made of any of different materials ([0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, and construct the turbomachine of Kupferberg, including its collector and frame from different materials, to yield predictable results of moving fluid.
--------------------------------------------------------------------------------------------------------------------
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kupferberg (US 2006/0034681).
With regard to claim 13:
Kupferberg discloses the turbomachine of claim 1, as set forth above.
Kupferberg does not appear to explicitly disclose that the collector and frame are constructed from different materials.
However, a careful examination of the specification reveals that no criticality for the use of different materials has been shown nor any reason as to why the turbomachine of the applicant with the different materials would operate any different than Kupferberg, and Applicant has not disclosed that this material difference provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, applicant discloses that the construction of collector and frame from different materials is only an example and further discloses that “In other examples, collector 102 and frame 104 may be formed from the same type of material” ([0010]). Hence the construction of the collector and frame from different materials is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected Kupferberg’s and Applicant’s invention to perform equally well with either the same or different materials, because both options would perform the same function of moving fluid.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the feature of the construction of the collector and frame from different materials as claimed with Kupferberg in order to achieve a desired configuration or manufacturing costs and material availability, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 9,816,717) in view of piper (US 3,926,537).
With regard to claim 4:
Lawrence discloses the turbomachine of claim 3, as set forth above.
Lawrence does not appear to explicitly disclose that the at least one mounting bracket includes a vibration-damping resilient material.
However, Piper, which is in the same field of endeavor, teaches a fluid flow machine and further teaches providing resilient material (80, 78) in the fluid flow machine and it’s housing in order to isolate vibration and noise transmission (Fig. 2-6, Abstract, Col. 5; lines 6-10, lines 46-48, lines 56-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add a vibration-damping resilient material to the mounting bracket in order to isolate vibration and noise transmission.
--------------------------------------------------------------------------------------------------------------------
Claims 9, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 9,816,717) in view of Japikse et al. (US 2013/0022449), referred to hereafter as Japikse.
With regard to claim 9:
Lawrence discloses the turbomachine of claim 8, as set forth above, and further discloses that the collector includes annular inlets.
Lawrence does not appear to explicitly disclose that the compressor further includes shrouds moveably disposed in the annular inlets.
However, Japikse, which is in the same field of endeavor, teaches a fluid flow machine and further teaches shrouds moveably disposed in the annular inlets for adjusting flow rate to the impeller ([0022], [0041], [0047], Fig. 1, 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add shrouds moveably disposed in the annular inlets to Lawrence in order to be able to adjust flow rate to the impeller.

With regard to claim 15:
Lawrence discloses the turbomachine of claim 14, as set forth above.
Lawrence does not appear to explicitly disclose an impeller shroud.
However, Japikse, which is in the same field of endeavor, teaches a fluid flow machine and further teaches shrouds moveably disposed in the annular inlets for adjusting flow rate to the impeller ([0022], [0041], [0047], Fig. 1, 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add shrouds moveably disposed in the annular inlets to Lawrence in order to be able to adjust flow rate to the impeller. After the above combination, the at least one impeller bypass flow path will be located at the interface between the collector and the impeller shroud because the impeller shroud will be added at the opening of the collector (Japikse, Fig. 1, 8-11) which is where the bypass flow of Lawrence is.


With regard to claim 16:
Lawrence discloses the turbomachine of claim 14, as set forth above, and further discloses that the collector includes an annular inlet (Fig. 4).
Lawrence does not appear to explicitly disclose at least one shroud disposed adjacent the blades and located in the annular inlet.
However, Japikse, which is in the same field of endeavor, teaches a fluid flow machine and further teaches shrouds moveably disposed adjacent the blades and located in the annular inlet for adjusting flow rate to the impeller ([0022], [0041], [0047], Fig. 1, 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add shrouds moveably disposed adjacent the blades and located in the annular inlet to Lawrence in order to be able to adjust flow rate to the impeller. After the above combination, the at least one impeller bypass flow path will be located between the annular inlet and the shroud because the shroud will be added at the opening of the collector (Japikse, Fig. 1, 8-11) which is where the bypass flow of Lawrence and annular inlet are.

With regard to claim 18:
Lawrence discloses the turbomachine of claim 1, as set forth above.
Lawrence does not appear to explicitly disclose that the turbomachine is an air dynamometer.
However, Japikse, which is in the same field of endeavor, teaches a fluid flow machine and further teaches that the fluid flow machine can have different uses and as an example teaches that the turbomachine can be used in a dynamometer (Abstract). Furthermore, Japikse teaches that “as will be appreciated, a dynamometer capable of using air as the working fluid is especially desirable for field-testing in that the supply, storage, and use issues (e.g., freezing) of alternative fluids are eliminated. A fluid is anything that flows” ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the fluid flow machine of Lawrence as a dynamometer because Lawrence flows air and using air as the working fluid in a dynamometer is especially desirable.
--------------------------------------------------------------------------------------------------------------------
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 9,816,717) in view of Etter et al. (US 2010/0183461), referred to hereafter as Etter.
With regard to claim 13:
Lawrence discloses the turbomachine of claim 1, as set forth above.
Lawrence does not appear to explicitly disclose that the collector and frame are constructed from different materials.
However, Etter, which is in the same field of endeavor, teaches fluid flow machine and further teaches that its components may be made of any of different materials ([0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, and construct the turbomachine of Lawrence, including its collector and frame from different materials, to yield predictable results of moving fluid.
--------------------------------------------------------------------------------------------------------------------
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 9,816,717).
With regard to claim 13:
Lawrence discloses the turbomachine of claim 1, as set forth above.
Lawrence does not appear to explicitly disclose that the collector and frame are constructed from different materials.
However, a careful examination of the specification reveals that no criticality for the use of different materials has been shown nor any reason as to why the turbomachine of the applicant with the different materials would operate any different than Lawrence, and Applicant has not disclosed that this material difference provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, applicant discloses that the construction of collector and frame from different materials is only an example and further discloses that “In other examples, collector 102 and frame 104 may be formed from the same type of material” ([0010]). Hence the construction of the collector and frame from different materials is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the feature of the construction of the collector and frame from different materials as claimed with Lawrence in order to achieve a desired configuration or manufacturing costs and material availability, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar turbomachines such as US11008938, US2689476, and US2672954.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Primary Examiner, Art Unit 3745